Exhibit 10.1










AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
SFT INS (TX) LLC


Effective: As of August 20, 2013





--------------------------------------------------------------------------------


TABLE OF CONTENTS
SECTION 1 DEFINED TERMS
1


 
 
SECTION 2 FORMATION AND NAME; OFFICE; PURPOSE; TERM
6


 
 
 
 
2.1.    Formation
6


 
2.2.    Name of the Company
6


 
2.3.    Purpose
6


 
2.4.    Term
6


 
2.5.    Registered Office
6


 
2.6.    Registered Agent
6


 
2.7.    Principal Office
6


 
2.8.    Members
6


 
2.9.    Fiscal Year
6


 
2.10.    Specific Powers of the Company
7


 
 
 
SECTION 3 MEMBERS; CAPITAL; CAPITAL ACCOUNTS
7


 
 
 
 
3.1.    Membership
7


 
3.2.    Initial Capital Contributions
7


 
3.3.    Additional Capital Contributions
7


 
3.4.    No Interest on Capital Contributions
7


 
3.5.    Return of Capital Contributions
7


 
3.6.    Form of Return of Capital
7


 
3.7.    Capital Accounts
8


 
 
 
SECTION 4 PROFIT, LOSS AND DISTRIBUTIONS
8


 
 
 
 
4.1.    Distributions of Cash Flow and Allocations of Profit or Loss
8


 
4.2.    Regulatory Allocations
8


 
4.3.    Liquidation and Dissolution
9


 
4.4.    General
10


 
 
 
SECTION 5 MANAGEMENT; RIGHTS, POWERS AND DUTIES; RESTRICTIONS ON POWERS
10


 
 
 
 
5.1.    Management of the Company
10


 
5.2.    General Powers; Operations
11


 
5.3.    Meetings of and Voting By Members
11


 
5.4.    Limitations on Power of Manager
12


 
5.5.    Liability and Indemnification
12


 
 
 
SECTION 6 TRANSFER OF INTERESTS AND WITHDRAWALS OF MEMBERS
12


 
 
 
 
6.1.    Restrictions on Transfers
13




i



--------------------------------------------------------------------------------


 
6.2.    Right of First Refusal
14


 
6.3.    Closing of a Transfer
14


 
6.4.    Effective Date of Sale
15


 
6.5.    Transfers to Permitted Transferees
15


 
6.6.    Voluntary Withdrawal
15


 
6.7.    Involuntary Withdrawal
15


 
 
 
SECTION 7 DISSOLUTION, LIQUIDATION, CONSOLIDATION, MERGER AND SALE OF ASSETS
15


 
 
 
 
7.1.    Events of Dissolution
15


 
7.2.    Procedure for Winding Up and Dissolution
16


 
7.3.    Filing of Certificate of Cancellation
16


 
7.4.    Continuation of Business
16


 
 
 
SECTION 8 BOOKS, RECORDS, ACCOUNTING AND TAX ELECTIONS
16


 
 
 
 
8.1.    Accounts
16


 
8.2.    Books and Records
16


 
8.3.    Annual Accounting Period
17


 
8.4.    Reports
17


 
8.5.    Tax Matters Partner
17


 
8.6.    Tax Elections
17


 
 
 
SECTION 9 GENERAL PROVISIONS
17


 
 
 
 
9.1.    Assurances
17


 
9.2.    Notifications
17


 
9.3.    Specific Performance
18


 
9.4.    Complete Agreement
18


 
9.5.    Applicable Law
18


 
9.6.    Section Titles
18


 
9.7.    Binding Provisions
18


 
9.8.    Arbitration, Jurisdiction and Venue
18


 
9.9.    Terms
18


 
9.10.    Separability of Provisions
18


 
9.11.    Counterparts
18


 
9.12.    Estoppel Certificate
19


 
9.13.    Indemnity
19


 
9.14.    Effective Date of Agreement
19










--------------------------------------------------------------------------------


AMENDED AND RESTATED LIMITED LIABILITY COMPANY
OPERATING AGREEMENT OF
SFT INS (TX) LLC
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
“Agreement”) of SFT INS (TX) LLC, a Delaware limited liability company (the
“Company”) is dated September 13, 2013, but effective as of August 20, 2013, by
CPA:17 Limited Partnership, a Delaware limited partnership as a member of the
Company , CPA:18 Limited Partnership, a Delaware limited partnership, as its
managing member (the “Managing Member” or “Manager”), Julia A. McCullough, as
the Independent Director (as defined below) and any Persons who become members
of the Company in accordance with the provisions hereof.
WHEREAS, the Company was organized on June 12, 2013 by the filing of a
Certificate of Formation with the Delaware Secretary of State; and
WHEREAS, CPA: 17 Limited Partnership, as managing member, CPA:18 Limited
Partnership, as member and Julia A. McCullough, as Independent Director,
executed the Operating Agreement of the Company, dated as of August 16, 2013
(the “Original Operating Agreement”;
WHEREAS, CPA: 17 Limited Partnership and CPA: 18 Limited Partnership, as the
members of the Company have agreed to amend and restate the Original Operating
Agreement in its entirety as hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
SECTION 1
DEFINED TERMS
The following capitalized terms shall have the meanings specified in this
Section 1. Other terms are defined in the text of this Agreement; and,
throughout this Agreement, those terms shall have the meanings respectively
ascribed to them.
“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et
seq., as amended from time to time.
“Adjusted Capital Account Deficit” means, with respect to any Interest Holder,
the deficit balance, if any, in the Interest Holder’s Capital Account as of the
end of the relevant taxable year, after giving effect to the following
adjustments:
(i)    the deficit shall be decreased by the amounts which the Interest Holder
is deemed to be obligated to restore pursuant to Treas. Reg.
§ 1.704‑1(b)(2)(ii)(c); and
(ii)    the deficit shall be increased by the items described in Treas. Reg.
§ 1.704‑1(b)(2)(ii)(d)(4), (5) and (6).

1

--------------------------------------------------------------------------------


“Affiliate” means, with respect to any Member, any Person: (i) which owns more
than 5% of the voting interests in the Member; or (ii) in which the Member owns
more than 5% of the voting interests; or (iii) in which more than 5% of the
voting interests are owned by a Person who has a relationship with the Member
described in clause (i) or (ii) above.
“Agreement” means this Agreement, as amended, restated or supplemented from time
to time.
“Capital Account” means the account to be maintained by the Company for each
Interest Holder in accordance with the following provisions:
(i)    an Interest Holder’s Capital Account shall be credited with the Interest
Holder’s Capital Contributions, the amount of any Company liabilities assumed by
the Interest Holder (or which are secured by Company property distributed to the
Interest Holder), the Interest Holder’s distributive share of Profit and any
item in the nature of income or gain specially allocated to such Interest Holder
pursuant to the provisions of Section 4 (other than Section 4.2.4.); and
(ii)    an Interest Holder’s Capital Account shall be debited with the amount of
money and the fair market value of any Company property distributed to the
Interest Holder, the amount of any liabilities of such Interest Holder assumed
by the Company (or which are secured by property contributed by the Interest
Holder to the Company), the Interest Holder’s distributive share of Loss and any
item in the nature of expenses or losses specially allocated to the Interest
Holder pursuant to the provisions of Section 4 (other than Section 4.2.4.).
If any Interest is Transferred pursuant to the terms of this Agreement, the
Transferee shall succeed to the Capital Account of the Transferor to the extent
the Capital Account is attributable to the transferred Interests. If the book
value of Company property is adjusted pursuant to Treas. Reg.
§1.704-1(b)(2)(iv)(f), the Capital Account of each Interest Holder shall be
adjusted to reflect the aggregate adjustment in the same manner as if the
Company had recognized gain or loss equal to the amount of such aggregate
adjustment. It is intended that the Capital Accounts of all Interest Holders
shall be maintained in compliance with the provisions of Treas. Reg.
§ 1.704‑1(b), and all provisions of this Agreement relating to the maintenance
of Capital Accounts shall be interpreted and applied in a manner consistent with
that Regulation.
“Capital Contribution” means the total amount of cash and the fair market value
of any other assets contributed (or deemed contributed under Treas. Reg.
§ 1.704‑1(b)(2)(iv)(d)) to the Company by a Member, net of liabilities assumed
or to which the assets are subject.
“Cash Flow” for a given period (or portion thereof) means all gross revenues or
receipts for such period (or portion thereof), from any source whatsoever of the
Company (determined on a cash basis), including distributions from any escrow
account, less Permitted Expenses for such period (or portion thereof).
“Certificate of Formation” means the Certificate of Formation of the Company and
any and all amendments thereto and restatements thereof filed on behalf of the
Company with the Office of the Secretary of State of the State of Delaware
pursuant to the Act.
“Code” means the Internal Revenue Code of 1986, as amended, or any corresponding
provision of any succeeding law.
“Company” means SFT INS (TX) LLC, the limited liability company formed in
accordance with this Agreement and the Act.

2

--------------------------------------------------------------------------------


“Company Minimum Gain” has the meaning set forth in Treas. Reg. §§ 1.704‑2(b)(2)
and 1.704‑2(d) for partnership minimum gain.
“Interest” means an Interest Holder’s limited liability company interest in the
Company in accordance with the provisions of this Agreement and the Act.
“Interest Holder” means any Person who holds an Interest, whether as a Member or
an unadmitted assignee of a Member.
“Involuntary Withdrawal” means, with respect to any Member, the occurrence of
any of the following events:
(iii)    the Member makes an assignment for the benefit of creditors;
(iv)    the Member files a voluntary petition of bankruptcy;
(v)    the Member is adjudged bankrupt or insolvent or there is entered against
the Member an order for relief in any bankruptcy or insolvency proceeding;
(vi)    the Member files a petition or answer seeking for the Member any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law, or regulation;
(vii)    the Member seeks, consents to, or acquiesces in the appointment of a
trustee for, receiver for, or liquidation of the Member or of all or any
substantial part of the Member’s properties;
(viii)    the Member files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Member in any
proceeding described in Subsections (i) through (v);
(ix)    any proceeding against the Member seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
statute, law or regulation, which continues for one hundred twenty (120) days
after the commencement thereof, or the appointment of a trustee, receiver, or
liquidator for the Member or all or any substantial part of the Member’s
properties without the Member’s agreement or acquiescence, which appointment is
not vacated or stayed for one hundred twenty (120) days or, if the appointment
is stayed, for one hundred twenty (120) days after the expiration of the stay
during which period the appointment is not vacated;
(x)    if the Member is an individual, the Member’s death or adjudication by a
court of competent jurisdiction as incompetent to manage the Member’s person or
property;
(xi)    if the Member is acting as a Member by virtue of being a trustee of a
trust, the termination of the trust;
(xii)    if the Member is a partnership or another limited liability company,
the dissolution and commencement of winding up of the partnership or limited
liability company;
(xiii)    if the Member is a corporation, the dissolution of the corporation or
the revocation of its charter; or

3

--------------------------------------------------------------------------------


(xiv)    if the Member is an estate, the distribution by the fiduciary of the
estate’s entire interest in the limited liability company.
“Lease” means the lease for the Property, dated August 20, 2013 between the
Company, as landlord, and State Farm Mutual Automobile Insurance Company, as
tenant.
“Lender” has the meaning set forth in Section 9.15 hereof.
“Loan” has the meaning set forth in Section 9.15 hereof.
“Loan Documents” shall have the meaning given in Section 9.13.
“Managing Member” or “Manager” means, CPA:18 Limited Partnership, a Delaware
limited partnership.
“Member” means each Person signing this Agreement as of the date hereof and
includes any Person who subsequently is admitted as an additional or substitute
member of the Company pursuant to the provisions of this Agreement.
“Member Nonrecourse Debt” has the meaning set forth in Treas. Reg.
§ 1.704-2(b)(4) for partnership nonrecourse debt.
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treas. Reg. § 1.704‑2(i)(3).
“Member Nonrecourse Deductions” has the meaning set forth in Treas. Reg.
§§ 1.704‑2(i)(1) and 1.704‑2(i)(2) for partner nonrecourse deductions.
“Membership Rights” means all of the rights of a Member in the Company,
including a Member’s: (i) Interest; (ii) right to inspect the Company’s books
and records; (iii) right to participate in the management of and vote on matters
coming before the Company; and (iv) unless this Agreement provides to the
contrary, act as an agent of the Company.
“Negative Capital Account” means a Capital Account with a balance of less than
zero.
“Nonrecourse Deductions” has the meaning set forth in Treas. Reg.
§ 1.704‑2(b)(1). The amount of Nonrecourse Deductions for a taxable year of the
Company equals the net increase, if any, in the amount of Minimum Gain during
that taxable year, determined according to the provisions of Treas. Reg.
§ 1.704‑2(c).
“Nonrecourse Liability” has the meaning set forth in Treas. Reg.
§ 1.704‑2(b)(3).
“Ordinary Course of Business” means any transaction which is undertaken to
further the purposes for which the Company has been organized as set forth in
Section 2.3.
“Percentage” means, as to a Member, the percentage set forth after the Member’s
name on Exhibit A, as amended from time to time, and as to an Interest Holder
who is not a Member, the Percentage of the Member whose Interest is held by such
Interest Holder, to the extent the Interest Holder has succeeded to that
Member’s Interest.

4

--------------------------------------------------------------------------------


“Permitted Expenses” means all costs (capital, operating, and otherwise) of the
Company during any period or portion thereof, determined on the basis of sound
cash basis accounting practices applied on a consistent basis (including, but
not limited to, principal and interest payments on Company debt and amounts
spent on improving property owned or leased by the Company and reasonable
reserves as determined by the Manger, in its sole discretion, but specifically
excluding depreciation, amortization and any other non-cash deductions of the
Company for income tax purposes).
“Permitted Transferee” means (i) any Member, (ii) any Wholly-Owned Subsidiary of
a Member, (iii) any Person to which a Member transfers all or substantially all
of its assets, and (v) any Person that is managed by a Member or any of its
affiliates.
“Person” means any individual, corporation, partnership, association, limited
liability company, trust, estate or other entity.
“Profit” and “Loss” means, for each taxable year of the Company (or other period
for which Profit or Loss must be computed), the Company’s taxable income or loss
determined in accordance with Code Section 703(a), with the following
adjustments:
(xv)    all items of income, gain, loss, deduction, or credit required to be
stated separately pursuant to Code Section 703(a)(1) shall be included in
computing taxable income or loss; and
(xvi)    any tax‑exempt income of the Company, not otherwise taken into account
in computing Profit or Loss, shall be included in computing taxable income or
loss; and
(xvii)    any expenditures of the Company described in Code
Section 705(a)(2)(b) (or treated as such pursuant to Treas. Reg.
§ 1.704‑1(b)(2)(iv)(i)) and not otherwise taken into account in computing Profit
or Loss, shall be subtracted from taxable income or loss; and
(xviii)    gain or loss resulting from any taxable disposition of Company
property shall be computed by reference to the adjusted book value of the
property disposed of, notwithstanding the fact that the adjusted book value
differs from the adjusted basis of such property for federal income tax
purposes; and
(xix)    in lieu of the depreciation, amortization or cost recovery deductions
allowable in computing taxable income or loss, there shall be taken into account
the depreciation computed based upon the adjusted book value of the asset; and
(xx)    notwithstanding any other provision of this definition, any items which
are specially allocated pursuant to Section 4.2. hereof shall not be taken into
account in computing Profit or Loss.
“Property” means that certain property located at 8900 Amberglen Boulevard,
Austin, Texas.
“Regulation” means the income tax regulations, including any temporary
regulations, from time to time promulgated under the Code.
“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.
“Transfer” or “Transferred” shall have the meaning given in Section 6.1.1.
“Transferee” shall have the meaning given in Section 6.1.3.

5

--------------------------------------------------------------------------------


“Transferor” shall have the meaning given in Section 6.1.3.
“Voluntarily Withdraw” means a Member’s disassociation with the Company by means
other than by a Transfer or an Involuntary Withdrawal.
“Voting Stock” means Securities of any class or classes, the holders of which
are ordinarily, in the absence of contingencies, entitled to elect the corporate
directors (or Persons performing similar functions).
“Wholly-Owned Subsidiary” means, as to any particular parent corporation, any
entity of which all of the Voting Stock shall be beneficially owned, directly or
indirectly, by such parent corporation.
SECTION 2    
FORMATION AND NAME; OFFICE; PURPOSE; TERM
2.1.    Formation. The Company was formed on June 12, 2013 as a limited
liability company pursuant to the Act and the provisions of this Agreement and,
for that purpose, a Certificate of Formation in the form attached hereto as
Exhibit B was executed and filed with the Office of the Secretary of State of
the State of Delaware. The Members agree that the rights, duties and liabilities
of the Members shall be as provided in the Act, except as otherwise provided
herein.
2.2.    Name of the Company. The name of the Company shall be “SFT INS (TX)
LLC.” The Company shall do business only under that name.
2.3.    Purpose. The Company’s business and purpose shall consist of the
acquisition and ownership of real property situate in 8900 Amberglen Boulevard,
Austin, Texas and any other lawful purpose.
2.4.    Term. The Company was formed on June 12, 2013 upon the filing of the
Certificate of Formation and shall continue in existence indefinitely until the
cancellation of the Certificate of Formation in the manner required by the Act.
2.5.    Registered Office. The registered office of the Company required by the
Act to be maintained in the State of Delaware shall be located at c/o
Corporation Service Company, whose post office address is 2711 Centerville Road,
Suite 400, Wilmington, New Castle County, Delaware 19808, or such other office
(which need not be a place of business of the Company) as the Manager may
designate from time to time.
2.6.    Registered Agent. The registered agent of the Company in the State of
Delaware shall be Corporation Service Company, whose post office address is 2711
Centerville Road, Suite 400, Wilmington, New Castle County, Delaware 19808, or
such other Person or Persons within the State of Delaware as the Manager may
designate from time to time.
2.7.    Principal Office. The principal office of the Company shall be located
at c/o W. P. Carey Inc., 50 Rockefeller Plaza, 2nd Floor, New York, New York
10020, or at any other place which the Manager may designate from time to time.
2.8.    Members. The name, present mailing address, taxpayer identification
number, and Percentage of each Member are set forth on Exhibit A. Upon execution
of this Agreement, the Persons listed on Exhibit A shall be deemed admitted as
members of the Company. Leah Speckhard, as an authorized person within the
meaning of the Act, has executed, delivered and filed the Certificate of
Formation with the office of the Secretary of State of the State of Delaware.

6

--------------------------------------------------------------------------------


2.9.    Fiscal Year. The fiscal year of the Company shall end on the last day of
December in each year.
2.10.    Specific Powers of the Company. The Company, with the approval of the
Manager, may enter into and perform contracts, agreements or other instruments
without any further act, vote or approval of any Member, notwithstanding any
other provision of this Agreement, the Act or other applicable law, rule or
regulation:
SECTION 3    
MEMBERS; CAPITAL; CAPITAL ACCOUNTS
3.1.    Membership. The initial Members of the Company shall be CPA:18 Limited
Partnership, a Delaware limited partnership and CPA:17 Limited Partnership, a
Delaware limited partnership.
3.2.    Initial Capital Contributions. Upon the execution of this Agreement, the
Members shall contribute to the Company cash in the amount set forth on Exhibit
A attached hereto.
3.3.    Additional Capital Contributions.
3.3.1.    If the Members at any time or from time to time determine that the
Company requires additional Capital Contributions, then each Member shall
contribute its proportionate share (as determined in accordance with this
Section) of any such additional Capital Contributions, which payment shall be
due and payable on the date that is thirty (30) days after such determination
has been made by the Members. A Member’s proportionate share of total additional
Capital Contributions shall be equal to the product obtained by multiplying the
Member’s Percentage and the total additional Capital Contributions required.
3.3.2.    If a Member fails to pay when due all or any portion of any Capital
Contribution, the non‑defaulting Members shall pay the unpaid amount of the
defaulting Member’s Capital Contribution (the “Unpaid Contribution”). To the
extent the Unpaid Contribution is contributed by any other Member, the
defaulting Member’s Percentage shall be reduced and the Percentage of each
Member who makes up the Unpaid Contribution shall be increased, so that each
Member’s Percentage is equal to a fraction, the numerator of which is that
Member’s total Capital Contributions and the denominator of which is the total
Capital Contributions of all Members. Exhibit A shall automatically be amended
to reflect the Capital Contributions of each Member and their revised
Percentages in accordance with this Section 3.2.2 and the Manager shall prepare
and forward an updated copy of Exhibit A to each of the Members reflecting any
additional Capital Contributions and revised Percentages, if applicable. This
remedy is in addition to any other remedies allowed by law or by this Agreement.
3.3.3.    Except as provided in Sections 3.2. and 3.3., no Member shall be
required to contribute any additional Capital Contributions to the Company, and
no Member shall have any personal liability for any obligation of the Company.
Except as otherwise provided by the Act, the debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and no Member shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member.
3.4.    No Interest on Capital Contributions. Interest Holders shall not be paid
interest on their Capital Contributions.
3.5.    Return of Capital Contributions. Except as otherwise provided in this
Agreement, no Interest Holder shall have the right to receive the return of any
Capital Contribution.

7

--------------------------------------------------------------------------------


3.6.    Form of Return of Capital. If an Interest Holder is entitled to receive
a return of a Capital Contribution, the Company may distribute cash, notes,
property or a combination thereof to the Interest Holder in return of the
Capital Contribution.
3.7.    Capital Accounts. A separate Capital Account shall be maintained for
each Interest Holder.
SECTION 4    
PROFIT, LOSS AND DISTRIBUTIONS
4.1.    Distributions of Cash Flow and Allocations of Profit or Loss.
4.1.1.    Profit or Loss. After giving effect to the special allocations set
forth in Section 4.2., for any taxable year of the Company, Profit or Loss shall
be allocated to the Interest Holders in proportion to their Percentages.
4.1.2.    Cash Flow. Cash Flow for each taxable year of the Company shall be
distributed by the Company to the Interest Holders in proportion to their
Percentages at such times and in such amounts as the Manager shall from time to
time determine.
4.2.    Regulatory Allocations.
4.2.1.    Qualified Income Offset. No Interest Holder shall be allocated Losses
or deductions if the allocation causes an Interest Holder to have a Adjusted
Capital Account Deficit. If an Interest Holder receives (1) an allocation of
Loss or deduction (or item thereof) or (2) any distribution which causes the
Interest Holder to have a Adjusted Capital Account Deficit at the end of any
taxable year, then all items of income and gain of the Company (consisting of a
pro rata portion of each item of Company income, including gross income and
gain) for that taxable year shall be allocated to that Interest Holder before
any other allocation is made of Company items for that taxable year, in the
amount and in proportions required to eliminate the Adjusted Capital Account
Deficit as quickly as possible. This Section 4.2.1. is intended to comply with,
and shall be interpreted consistently with, the “qualified income offset”
provisions of the Regulations promulgated under Code Section 704(b).
4.2.2.    Company Minimum Gain. Except as set forth in Treas. Reg.
§ 1.704‑2(f)(2), notwithstanding any other provision of this Agreement, if,
during any taxable year, there is a net decrease in Company Minimum Gain, each
Interest Holder, prior to any other allocation pursuant to this Section 4, shall
be specially allocated items of gross income and gain for such taxable year
(and, if necessary, subsequent taxable years) in an amount equal to that
Interest Holder’s share of the net decrease in Company Minimum Gain, computed in
accordance with Treas. Reg. § 1.704‑2(g). Allocations of gross income and gain
pursuant to this Section 4.2.2. shall be made first from gain recognized from
the disposition of Company assets subject to nonrecourse liabilities (within the
meaning of the Regulations promulgated under Code Section 752), to the extent of
the Company Minimum Gain attributable to those assets, and thereafter, from a
pro rata portion of the Company’s other items of income and gain for the taxable
year. The items to be so allocated shall be determined in accordance with Treas.
Reg. §§ 1.704‑2(f)(6) and 1.704‑2(j)(2). It is the intent of the parties hereto
that any allocation pursuant to this Section 4.2.2. shall constitute a “minimum
gain chargeback” under Treas. Reg. § 1.704‑2(f) and shall be interpreted
consistently therewith.
4.2.3.    Member Minimum Gain. Except as otherwise provided in Treas. Reg.
§ 1.704‑2(i)(4), notwithstanding any other provision of this Agreement, if there
is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to a
Member Nonrecourse Debt during any taxable year, each Interest Holder who has

8

--------------------------------------------------------------------------------


a share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Treas. Reg. § 1.704‑2(i)(5),
shall be specially allocated items of income and gain for such taxable year
(and, if necessary, subsequent taxable years) in an amount equal to such
Interest Holder’s share of the net decrease in Member Nonrecourse Debt Minimum
Gain attributable to such Member Nonrecourse Debt, determined in accordance with
Treas. Reg. § 1.704‑2(i)(4). Allocations pursuant to the previous sentence shall
be determined in accordance with Treas. Reg. §§ 1.704‑2(i)(4) and 1.704‑2(j)(2).
This Section 4.2.3. is intended to comply with the minimum gain chargeback
requirement in Treas. Reg. § 1.704‑2(i)(4) and shall be interpreted consistently
therewith.
4.2.4.    Contributed Property and Book‑ups. In accordance with Code
Section 704(c) and the Regulations thereunder, as well as Treas. Reg.
§ 1.704‑1(b)(2)(iv)(d)(3), income, gain, loss, and deduction with respect to any
property contributed (or deemed contributed) to the Company shall, solely for
tax purposes, be allocated among the Interest Holders so as to take account of
any variation between the adjusted basis of the property to the Company for
federal income tax purposes and its fair market value at the date of
contribution (or deemed contribution). If the adjusted book value of any Company
asset is adjusted as provided herein, subsequent allocations of income, gain,
loss, and deduction with respect to the asset shall take account of any
variation between the adjusted basis of the asset for federal income tax
purposes and its adjusted book value in the manner required under Code
Section 704(c) and the Regulations thereunder.
4.2.5.    Code Section 754 Adjustment. To the extent an adjustment to the tax
basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treas. Reg. § 1.704‑1(b)(2)(iv)(m), to
be taken into account in determining Capital Accounts, the amount of the
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases basis) and the gain or loss shall be specially allocated to the
Interest Holders in a manner consistent with the manner in which their Capital
Accounts are required to be adjusted pursuant to that Section of the
Regulations.
4.2.6.    Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
taxable year shall be specially allocated to the Interest Holder who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Treas. Reg.
§ 1.704‑2(i)(1).
4.2.7.    Member Loan Nonrecourse Deductions. Any Member Loan Nonrecourse
Deduction for any taxable year or other period shall be specially allocated to
the Interest Holder who bears the risk of loss with respect to the loan to which
the Member Loan Nonrecourse Deduction is attributable in accordance with Treas.
Reg. § 1.704‑2(b).
4.2.8.    Withholding. All amounts required to be withheld pursuant to Code
Section 1446 or any other provision of federal, state or local tax law shall be
treated as amounts actually distributed to the affected Interest Holders for all
purposes under this Agreement.
4.3.    Liquidation and Dissolution.
4.3.1.    If the Company is dissolved, the assets of the Company shall be
distributed, subject to Section 18-804(a)(1) of the Act, to the Interest Holders
in accordance with the balances in their respective Capital Accounts, after
taking into account the allocations of Profit or Loss pursuant to Sections 4.1.
and 4.4.2., if any.
4.3.2.    No Interest Holder shall be obligated to restore a Negative Capital
Account.

9

--------------------------------------------------------------------------------


4.3.3.    Notwithstanding anything to the contrary, in the event the Company is
“liquidated” within the meaning of Treas. Reg. § 1.704-1(b)(2)(ii)(g),
liquidating distributions shall be made pursuant to this Section 4.3. by the end
of the taxable year in which the Company is liquidated, or, if later, within
ninety (90) days after the date of such liquidation. Distributions pursuant to
the preceding sentence may be made to a trust for the purpose of an orderly
liquidation of the Company by the trust in accordance with the Act.
4.4.    General.
4.4.1.    Except as otherwise provided in this Agreement, the timing and amount
of all distributions shall be determined by the Members.
4.4.2.    If any assets of the Company are distributed in kind to the Interest
Holders, those assets shall be valued on the basis of their fair market value,
and any Interest Holder entitled to any interest in those assets shall receive
that interest as a tenant‑in‑common with all other Interest Holders so entitled.
Unless the Members otherwise agree, the fair market value of such assets shall
be determined by an independent appraiser selected by the Members. The Profit or
Loss for each unsold asset shall be determined as if the asset had been sold at
its fair market value, and the Profit or Loss shall be allocated as provided in
Section 4.1. and shall be properly credited or charged to the Capital Accounts
of the Interest Holders prior to the distribution of the assets in liquidation
pursuant to Section 4.3.
4.4.3.    All Profit and Loss shall be allocated, and all distributions shall be
made, to the Persons shown on the records of the Company to have been Interest
Holders as of the last day of the taxable year for which the allocation or
distribution is to be made. Notwithstanding the foregoing, unless the Company’s
taxable year is separated into segments, if there is a Transfer or an
Involuntary Withdrawal during the taxable year, the Profit and Loss shall be
allocated between the original Interest Holder and the successor on the basis of
the number of days each was an Interest Holder during the taxable year;
provided, however, the Company’s taxable year shall be segregated into two or
more segments in order to account for Profit, Loss or proceeds attributable to
any extraordinary non‑recurring items of the Company.
4.4.4.    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to any Member on account of its interest in the Company if such
distribution would violate Section 18-607 of the Act or other applicable law.
4.4.5.    Title to Company Property. All property owned by the Company shall be
owned by the Company as an entity and, insofar as permitted by applicable law,
no Member shall have any ownership interest in any Company property in its
individual name or right, and each Member’s interest in the Company shall be
personal property for all purposes.
SECTION 5    
MANAGEMENT; RIGHTS, POWERS AND DUTIES; RESTRICTIONS ON POWERS
5.1.    Management of the Company.
(i)    In accordance with Section 18-402 of the Act, the management of the
Company shall be vested in the Manager. Except where the consent or
determination of the Members is expressly required by the terms of this
Agreement, the decision by the Manager shall be final and shall control.

10

--------------------------------------------------------------------------------


(ii)    The Manager shall have full, exclusive and complete discretion to manage
the business and affairs of the Company, to make all decisions affecting the
business and affairs of the Company and to take such actions as it deems
necessary or appropriate to accomplish the purpose of the Company as set forth
herein.
(iii)    With respect to third parties, only the Manager may bind the Company.
If a Member binds the Company, but did not have the authority to so act under
this Agreement (including, by failing to obtain the necessary consents from
other Members), in addition to any other remedy (at law or in equity) that may
be available against such Member, such Member shall be liable for all damages
caused by breaching this Agreement.
5.2.    General Powers; Operations.
5.2.1.    Powers of Manager. Except has provided herein, the Manager shall have
full, exclusive and complete discretion, power and authority, subject in all
cases to the limitations and other provisions of this Agreement and the
requirements of applicable law, to manage, control, administer and operate the
business and affairs of the Company for the purposes herein stated, and to make
all decisions affecting such business and affairs, including without limitation,
whether similar or dissimilar, for Company purposes, the power:
5.2.1.1    to acquire by purchase, lease or otherwise, any real or personal
property, tangible or intangible;
5.2.1.2    to construct, operate, maintain, finance and improve, and to own,
sell, convey, assign, mortgage or lease any real estate and any personal
property;
5.2.1.3    to sell, dispose, trade or exchange Company assets in the Ordinary
Course of Business;
5.2.1.4    to enter into agreements and contracts and to give receipts, releases
and discharges;
5.2.1.5    to purchase liability and other insurance to protect the Company’s
properties and business;
5.2.1.6    to borrow money for and on behalf of the Company;
5.2.1.7    consent to any amendment, modification, supplement, cancellation or
termination of any lease for real property;
5.2.1.8    to execute any and all other instruments and documents which may be
necessary or in the opinion of the Manager desirable to carry out the intent and
purpose of this Agreement;
5.2.1.9    to make any and all expenditures which the Manager, in its sole
discretion, deems necessary or appropriate in connection with the management of
the affairs of the Company and the carrying out of its obligations and
responsibilities under this Agreement, including, without limitation, all legal,
accounting and other related expenses incurred in connection with the
organization and financing and operation of the Company; and
5.2.1.10    to enter into any kind of activity necessary to, in connection with,
or incidental to, the accomplishment of the purposes of the Company.

11

--------------------------------------------------------------------------------


5.3.    Meetings of and Voting By Members.
5.3.1.    A meeting of the Members may be called at any time by the Manager or
by those Members holding at least fifty percent (50%) of the Percentages then
held by Members. Meetings of Members shall be held (i) at the Company’s
principal place of business, or (ii) at such place as the Members shall
unanimously agree. Not less than ten (10) nor more than ninety (90) days before
each meeting, the Person calling the meeting shall give written notice of the
meeting to each Member entitled to vote at the meeting. The notice shall state
the time, place and purpose of the meeting. Notwithstanding the foregoing
provisions, each Member who is entitled to notice waives notice if before or
after the meeting the Member signs a waiver of the notice which is filed with
the records of Members’ meetings, or is present at the meeting in person or by
proxy. Unless this Agreement provides otherwise, at a meeting of Members, the
presence in person or by proxy of Members holding more than fifty percent (50%)
of the Percentages then held by Members constitutes a quorum. A Member may vote
either in person or by written proxy signed by the Member or by his duly
authorized attorney in fact. Members may participate in any meeting by means of
a conference telephone or similar communications equipment if all persons
participating in the meeting can hear each other at the same time. Any action
required or permitted to be taken at a meeting of Members may be taken without a
meeting if there is filed with the records of Members’ meetings a unanimous
written consent which sets forth the action and is signed by each Member
entitled to vote on the matter.
5.3.2.    Except as otherwise provided in this Agreement, wherever this
Agreement requires the approval of the Members, the affirmative vote of Members
holding more than fifty percent (50%) of the Percentages then held by Members
shall be required to approve the matter. Except as otherwise provided in this
Agreement, wherever the Act requires unanimous consent to approve or take any
action, that consent shall be given in writing and, in all cases, shall mean,
rather than the consent of all Members, the consent of Members holding more than
fifty percent (50%) of the Percentages then held by Members. Where this
Agreement requires unanimous consent to approve or take any action, then the
affirmative approval of all Members shall be required for such approval or the
taking of such action.
5.4.    Limitations on Power of Manager.
5.4.1.    Notwithstanding anything to the contrary contained in this Agreement,
the Manager may not (i) file a bankruptcy or insolvency petition or otherwise
institute or consent to insolvency proceedings with respect to itself or any
other entity in which it has a direct or indirect legal or beneficial ownership
interest without the unanimous consent of all Members of the Company, or (ii) if
any Member is a real estate investment trust (“REIT”), take any action which is,
or is likely to constitute, a violation of the laws, regulations and/or
guidelines applicable to REITS or jeopardize the legal status of such Member as
a REIT, without the consent of the applicable affected Member or Members.
5.5.    Liability and Indemnification.
5.5.1.    Neither the Members nor the Independent Director (as such term is
defined below) shall not be liable, responsible or accountable, in damages or
otherwise, to any Member or to the Company for any act performed by them within
the scope of the authority conferred on them by this Agreement, except for
willful fraud or an intentional breach of this Agreement.
5.5.2.    To the fullest extent permitted by law, the Company shall indemnify
any Member and/or the Independent Director for any act performed by them within
the scope of the authority conferred on them by this Agreement, except for acts
of willful fraud or an intentional breach of this Agreement.

12

--------------------------------------------------------------------------------


SECTION 6    
TRANSFER OF INTERESTS AND WITHDRAWALS OF MEMBERS
6.1.    Restrictions on Transfers. Membership Rights may be Transferred, as
defined below, in whole or in part only in accordance with other specific
provisions of this Agreement and the following provisions:
6.1.1.    For purposes of this Agreement, the term “Transfer” or “Transferred”
shall mean the sale, hypothecation, assignment, transfer, pledge, encumbrance,
or other disposition, by operation of law or otherwise, of Membership Rights.
6.1.2.    Membership Rights shall not be Transferred without the following:
(1)    The full compliance with the terms of this Section 6.1.;
(2)    The consent of the Member(s) owning the remaining Membership Rights;
(3)    An opinion of counsel, satisfactory to the Member(s) owning the remaining
Membership Rights, that the Transfer of the Membership Rights does not violate
the Securities Act of 1933 or any applicable state securities laws;
(4)    The delivery by the Transferee to the Company of a written instrument
agreeing to be bound by the terms of this Agreement and a counterpart signature
page to this Agreement; and
(5)    The delivery to the Company of (i) the Transferee’s taxpayer
identification number and (ii) the Transferee’s initial tax basis in the
Membership Rights.
6.1.3.    Any Transfer of Membership Rights shall be effective only to give the
person to whom Transferred (the “Transferee”) the right to receive the share of
tax allocations and distributions to which the person transferring (the
“Transferor”) would otherwise be entitled.
6.1.4.    Except as otherwise provided herein, no Transferee of Membership
Rights shall have the right to become a substituted Member unless the Member(s)
owning the remaining Membership Rights, in the exercise of its or their sole and
absolute discretion, expressly consents thereto in writing and the Transferee
agrees to be bound by all the terms and conditions of this Agreement as then in
effect. Unless and until a Transferee is admitted as a substituted Member, the
Transferee shall have no right to exercise any of the powers, rights and
privileges of a Member hereunder.
6.1.5.    Each Member agrees not to Transfer all or any part of its Membership
Rights (or take or omit any action, filing election, or other action which could
result in a deemed Transfer) if such Transfer (either considered along or in the
aggregate with prior Transfers by other Members) would result in the termination
of the Company for federal income tax purposes without the consent of the other
Members. In order to enable the Members to identify Transfers which could result
in such a termination, each Member covenants and agrees to immediately inform
the other Members of any proposed Transfers (or deemed Transfers for purposes of
the Code).
6.1.6.    Each Member agrees not to Transfer all or any part of its Membership
Rights (or take or omit any action, filing election, or other action which could
result in a deemed Transfer) if such Transfer (either considered alone or in the
aggregate with prior Transfers by other Members) would result in Company being
subject to the Investment Company Act as amended.

13

--------------------------------------------------------------------------------


6.1.7.    Any Transfer not in accord with this Section 6 shall be void ab
initio.
6.2.    Right of First Refusal. In the event that a Member (the “Selling
Member”) desires to Transfer to any third person all or a portion of its
Membership Rights, the Selling Member may do so only subject to the restrictions
on Transfer contained in Section 6.1. and in full and complete compliance with
the procedures set forth in Section 6.1.2. and the procedures set forth below
for each instance or Transfer.
6.2.1.    The Selling Member shall give written notice (the “Sale Notice”) to
each other Member (“Offeree(s)”) setting forth, in substance, the following:
(1)    That the Selling Member has given to, or received from, a third party
(the “Offeror”) a good faith written offer (the “Offer”) to Transfer all or a
part of its Membership Rights (the “Offered Interest”); and
(2)    That the Selling Member thereby offers to Transfer the Offered Interest
to the Offeree(s), pro rata according to its or their respective Percentages, at
a price and upon such terms and conditions as are set forth in the Offer, a true
copy of which shall be attached to the Sale Notice.
6.2.2.    Within thirty (30) days after receipt of the Sale Notice (the
“Transfer Offering Period”), the Offeree(s) may, at its or their option, elect
to purchase all (but not less than all) of the Offered Interest by giving
written notice of the intention to do so to the Selling Member. Any Offeree may
assign its purchase rights hereunder to any Member owning Membership Rights.
Closing of the purchase of the Offered Interests shall occur as set forth in
Section 6.3.
6.2.3.    In the event that no Offeree(s) agrees to purchase all of the Offered
Interests in accordance with subparagraph (2) of this Section 6.2.2, the Selling
Member shall provide notice of such event to the Company. The Company shall then
have the amount of time set forth in the Transfer Offering Period to determine,
based on the approval of the Members other than the Selling Member, whether it
shall elect to purchase all (but not less than all) of the Offered Interests, by
giving written notice of its intention to do so to the Selling Member. The
Company may assign its purchase rights hereunder to any Member or other Person.
Closing of the purchase of the Offered Interests shall occur as set forth in
Section 6.3. Failure of the Company or its assignee to notify the Selling Member
of its acceptance within the relevant Transfer Offering Period shall be deemed
to be its refusal to acquire the Offered Interests.
6.2.4.    In the event that an Offer made pursuant to Section 6.2.1., 6.2.2. or
6.2.3. is rejected, whether by expiration of the Transfer Offering Period or
otherwise, and the Selling Member has complied with the requirements of Section
6.1. and Section 6.2., the Selling Member shall be permitted to Transfer the
Offered Interests to the Offeror upon the terms and conditions as stated in the
Offer; provided, however, that such Transfer may not be effected until the
Offeror has executed and adopted this Agreement or a counterpart thereof.
Closing of the purchase of the Offered Interest shall occur as set forth in
Section 6.3. Transfer pursuant to the Offer must be made within sixty (60) days
following the expiration of the relevant Transfer Offering Period and, if the
Transfer is not made within such time period, the Offered Interests shall again
become subject to the restrictions of this Agreement.
6.3.    Closing of a Transfer. Closing for the Transfer of Membership Rights
pursuant to Section 6.2. shall occur within sixty (60) days following expiration
of any relevant Transfer Offering Period and shall take place at the office of
the Company at 10:00 a.m. on the date so specified in the written notice, or at
such other time and place as shall be mutually agreeable. At such closing, the
seller must Transfer and deliver the Membership Rights to the buyer and the
buyer shall pay the agreed consideration to the seller. The seller shall also
deliver to the buyer

14

--------------------------------------------------------------------------------


an instrument executed by the seller, warranting that the Membership Rights are
free and clear of all liens, claims, and encumbrances of every kind. The seller
shall also agree therein to indemnify the buyer against and to hold it harmless
from any loss, cost or damage which it may incur by reason of the breach of such
warranty. Further, in the event that the seller shall fail to appear at the
closing or shall fail to deliver the certificate or certificates representing
the Membership Rights when required to do so, or shall otherwise fail to comply
with its obligations under this Agreement, the buyer may thereupon place cash or
immediately and available funds equal to the purchase price in escrow for the
seller, whereupon the Company shall be privileged to cancel the seller’s
Membership Rights and to treat the Membership Rights as having been purchased by
the buyer. Such purchase price shall be released from escrow only upon surrender
by the seller of such certificate or certificates, properly endorsed for
Transfer, or proof of destruction or loss thereof satisfactory to the Company.
6.4.    Effective Date of Sale. Any valid assignment of a Member’s Interest
and/or Membership Rights in the Company, or part thereof, pursuant to the
provisions of Section 6.1. hereof shall be effective as of the close of business
on the last day of the calendar month in which the conditions thereto shall have
been satisfied. The Company shall, from the effective date of such assignment,
thereafter pay all further distributions on account of the Interest (or part
thereof) so assigned, to the assignee of such Interest, or part thereof. As
between any Member and its assignee, Profits and Losses for the fiscal year of
the Company in which such assignment occurs shall be apportioned for federal
income tax purposes in accordance with any convention permitted under §706(d) of
the Code and selected by the Members.
6.5.    Transfers to Permitted Transferees. Subject to the terms contained in
Section 6.1.3. and Section 6.1.5., any Member may, at any time and from time to
time, upon satisfaction of the conditions set forth in this Section 6.5.,
Transfer to a Permitted Transferee, all, or any portion of, or any interest or
rights in, the Membership Rights owned by the Member. Any such assignee shall
not become a Member without having first executed an instrument reasonably
satisfactory to the other Members accepting and agreeing to the terms and
conditions of this Agreement, including a counterpart of this Agreement, and
without having paid to the Company a fee sufficient to cover all reasonable
expenses of the Company in connection with such assignee’s admission as a
Member. If a Member assigns all of its Membership Rights to a Permitted
Transferee, and the assignee of such Membership Rights is entitled to become a
Member pursuant to this Section 6.5., such assignee shall be admitted to the
Company effective immediately prior to the effective date of the assignment,
and, immediately following such admission, the assigning Member shall cease to
be a Member of the Company. In such event, the Company shall not dissolve if the
business of the Company is continued without dissolution in accordance with
Section 7.4. hereof.
6.6.    Voluntary Withdrawal. No Member shall have the right or power to
Voluntarily Withdraw from the Company.
6.7.    Involuntary Withdrawal. Immediately upon the occurrence of an
Involuntary Withdrawal, the successor of the withdrawn Member shall thereupon
become an Interest Holder but shall not become a Member without the unanimous
consent of the remaining Members. If the Company is continued as provided in
Section 7.1.3., the successor Interest Holder shall have all the rights of an
Interest Holder but shall not be entitled to receive in liquidation of the
Interest the fair market value of the Member’s Interest as of the date the
Member involuntarily withdrew from the Company.
SECTION 7    
DISSOLUTION, LIQUIDATION, CONSOLIDATION, MERGER AND SALE OF ASSETS
7.1.    Events of Dissolution. The Company may be dissolved and its affairs
wound up upon:

15

--------------------------------------------------------------------------------


7.1.1.    the unanimous written agreement of all of the Members;
7.1.2.    the entry of a decree of judicial dissolution under Section 18-802 of
the Act; or
7.1.3.     the occurrence of an Involuntary Withdrawal of a Member, unless
within 90 days after the occurrence of the event, all of the remaining Members
of the Company agree in writing to the continuation of the Company and to the
appointment, if necessary or desired, effective as of the date of the occurrence
of the event, of one or more additional Members of the Company; provided,
however, that the bankruptcy, death, dissolution, liquidation, termination or
adjudication of incompetency of a Member shall not cause the termination or
dissolution of the Company and the business of the Company shall continue. Upon
any such occurrence, the trustee, receiver, executor, administrator, committee,
guardian or conservator of such Member shall have all the rights of such Member
for the purpose of settling or managing its estate or property, subject to
satisfying conditions precedent to the admission of such assignee as a
substitute Member. The Transfer by such trustee, receiver, executor,
administrator, committee, guardian or conservator of any Company interest shall
be subject to all of the restrictions hereunder to which such Transfer would
have been subject if such Transfer had been made by such bankrupt, deceased,
dissolved, liquidated, terminated or incompetent Member.
7.2.    Procedure for Winding Up and Dissolution. If the Company is dissolved,
the Manager shall wind up its affairs. On winding up of the Company, the assets
of the Company shall be distributed, first, to creditors of the Company,
including Interest Holders who are creditors, in satisfaction of the liabilities
of the Company (whether by payment or the making of reasonable provision for the
payment thereof), and then to the Interest Holders in accordance with
Section 4.3.
7.3.    Filing of Certificate of Cancellation. If the Company is dissolved and
the winding up of the Company has been completed, the remaining Members shall
promptly file the certificate of cancellation, as required by Section 18-203 of
the Act. If there are no remaining Members, the certificate of cancellation
shall be filed by the liquidating trustee of the Company or the last Person to
be a Member; if there are no remaining Members nor any Person who is a
liquidating trustee of the Company or who last was a Member, the certificate of
cancellation shall be filed by the legal or personal representatives of the
Person who last was a Member.
7.4.    Continuation of Business. Except as provided in Section 7.1.3. and to
the fullest extent permitted by law, the Company shall not be dissolved and its
affairs shall not be wound up upon the occurrence of an event that causes a
Member to cease to be a member of the Company, and upon the occurrence of such
an event, the business of the Company shall be continued without dissolution.
SECTION 8    
BOOKS, RECORDS, ACCOUNTING AND TAX ELECTIONS
8.1.    Accounts. The funds of the Company may be deposited in such types of
accounts maintained in the Company’s name as the Managing Member may determine.
The Managing Member shall determine the institution or institutions at which the
accounts will be maintained, the types of accounts, and the Persons who will
have authority with respect to the accounts and the funds therein.
8.2.    Books and Records.
8.2.1.    The Manager shall keep, or cause to be kept, complete and accurate
books and records of the Company and supporting documentation of the
transactions with respect to the conduct of the Company’s business. The records
shall include, but not be limited to, complete and accurate information
regarding the state of the business and financial condition of the Company, a
copy of the Certificate of Formation and this Agreement

16

--------------------------------------------------------------------------------


and all amendments to the Certificate of Formation and this Agreement; a current
list of the names and last known business, residence, or mailing addresses of
all Members; and the Company’s federal, state or local tax returns.
8.2.2.    The books and records shall be maintained in accordance with sound
accounting principles and practices and shall be available at the Company’s
principal office for examination by any Member or the Member’s duly authorized
representative at any and all reasonable times during normal business hours for
any purpose reasonably related to the Member’s interest in the Company.
8.2.3.    Each Member shall reimburse the Company for all costs and expenses
incurred by the Company in connection with the Member’s inspection and copying
of the Company’s books and records.
8.3.    Annual Accounting Period. The annual accounting period of the Company
shall be its taxable year. The Company’s taxable year shall be selected by the
Manager, subject to the requirements and limitations of the Code.
8.4.    Reports. Within ninety (90) days after the end of each taxable year of
the Company, the Managing Member shall cause to be sent to each Person who was a
Member at any time during the accounting year then ended if requested in writing
prior to the end of such taxable year by such Person: (i) an annual compilation
report, prepared by the Company’s independent accountants in accordance with
standards issued by the American Institute of Certified Public Accountants; and
(ii) a report summarizing the fees and other remuneration, if any, paid by the
Company to any Member or any Affiliate in respect of the taxable year. In
addition, within seventy‑five (75) days after the end of each taxable year of
the Company, the Managing Member shall cause to be sent to each Person who was
an Interest Holder at any time during the taxable year then ended, that tax
information concerning the Company which is necessary for preparing the Interest
Holder’s income tax returns for that year.
8.5.    Tax Matters Partner. The Managing Member shall be the Company’s tax
matters partner (“Tax Matters Partner”). The Tax Matters Partner shall have all
powers and responsibilities provided in Code Section 6221, et seq. The Tax
Matters Partner shall keep all Members informed of all notices from government
taxing authorities which may come to the attention of the Tax Matters Partner.
The Company shall pay and be responsible for all reasonable costs and expenses
incurred by the Tax Matters Partner in performing those duties. A Member shall
be responsible for any costs incurred by such Member with respect to any tax
audit or tax‑related administrative or judicial proceeding against such Member,
even though the proceeding relates to the Company. The Tax Matters Partner may
not compromise any dispute with the Internal Revenue Service without the
approval of the Members.
8.6.    Tax Elections. The Members shall have the authority to make all
elections permitted under the Code, including, without limitation, elections of
methods of depreciation and elections under Code Section 754. The decision to
make or not make an election shall be in the sole and absolute discretion of the
Members.
SECTION 9    
GENERAL PROVISIONS
9.1.    Assurances. Each Member shall execute all such certificates and other
documents and shall do all such filing, recording, publishing and other acts as
appropriate to comply with the requirements of law for the formation and
operation of the Company and to comply with any laws, rules and regulations
relating to the acquisition, operation or holding of the property of the
Company.
9.2.    Notifications. Any notice, demand, consent, election, offer, approval,
request or other communication (collectively a “notice”) required or permitted
under this Agreement must be in writing and

17

--------------------------------------------------------------------------------


delivered personally, sent by reputable courier or sent by certified or
registered mail, postage prepaid, return receipt requested. Any notice to be
given hereunder by the Company may be given by the Manager. A notice must be
addressed to a Member at the Member’s last known address on the records of the
Company. A notice to the Company must be addressed to the Company’s principal
office. A notice delivered personally or by courier will be deemed given only
when receipt is acknowledged in writing by the Person to whom it is delivered. A
notice that is sent by mail will be deemed given three (3) business days after
it is mailed. Any party may designate, by notice to all of the others,
substitute addresses or addressees for notices; and, thereafter, notices are to
be directed to those substitute addresses or addressees.
9.3.    Specific Performance. The parties recognize that irreparable injury will
result from a breach of any provision of this Agreement, and money damages will
be inadequate to fully remedy the injury. Accordingly, in the event of a breach
or threatened breach of one or more of the provisions of this Agreement, any
party who may be injured (in addition to any other remedies which may be
available to that party) shall be entitled to one or more preliminary or
permanent orders (i) restraining and enjoining any act which would constitute a
breach or (ii) compelling the performance of any obligation which, if not
performed, would constitute a breach.
9.4.    Complete Agreement. This Agreement constitutes the complete and
exclusive statement of the agreement among the Members. It supersedes all prior
written and oral statements, including any prior representation, statement,
condition or warranty. Except as expressly provided otherwise herein, this
Agreement may not be amended without the written consent of all of the Members.
Notwithstanding the foregoing sentence, except for Section 9.15.2, the consent
of the Independent Director shall not be required to amend this Agreement.
9.5.    Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal law, not the law of
conflicts, of the State of Delaware, all rights and remedies being governed by
said law.
9.6.    Section Titles. The headings herein are inserted only as a matter of
convenience only, and do not define, limit or describe the scope of this
Agreement or the intent of the provisions hereof.
9.7.    Binding Provisions. This Agreement is binding upon, and inures to the
benefit of, the parties hereto and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns.
9.8.    Arbitration, Jurisdiction and Venue. Any dispute involving the
interpretation or application of any provision of this Agreement or any matter
relating to the operation of the Company shall be submitted to binding
arbitration in New York, New York or Wilmington, Delaware, in accordance with
the rules of the American Arbitration Association to the extent not inconsistent
with the Delaware Uniform Arbitration Act, 10 Del. Co., § 5701, et seq. Any
action to compel arbitration or enforce an arbitration award may be brought in
the United States District Court for the District of Delaware or any Delaware
State Court having jurisdiction over the subject matter of the dispute or
matter. All Members hereby consent to the exercise of personal jurisdiction by
any such court with respect to any such proceeding.
9.9.    Terms. Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular and plural, as the identity of the Person
may in the context require.
9.10.    Separability of Provisions. Each provision of this Agreement shall be
considered separable; and if, for any reason, any provision or provisions herein
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.

18

--------------------------------------------------------------------------------


9.11.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts each of which shall be deemed an original, and all of which,
when taken together, constitute one and the same document. The signature of any
party to any counterpart shall be deemed a signature to, and may be appended to,
any other counterpart.
9.12.    Estoppel Certificate. Each Member shall, within ten (10) days after
written request by any Member or the Manager, deliver to the requesting Person a
certificate stating, to the Member’s knowledge: (a) that this Agreement is in
full force and effect; (b) that this Agreement has not been modified except by
any instrument or instruments identified in the certificate; and (c) there is no
default hereunder by the requesting Person, or if there is a default, the nature
and extent thereof.
9.13.    Indemnity. Each Member (the “Indemnitor”) agrees to indemnify and hold
harmless the other Members and their Affiliates from and against: (a) any and
all liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ fees and expenses), suits, claims or judgments (collectively,
“Liabilities”) arising out of any act or omission of the Indemnitor with respect
to the Property or any breach by the Indemnitor of any representation, warranty,
covenant or agreement contained herein and (b) any and all Liabilities not
generally indemnified against in clause (a) of this Section 9.13. relating to
the Property or any lease, mortgage, assignment or other document entered into
with respect thereto imposed upon any Member and their Affiliates in excess of
any amount equal to such Member’s Percentage of such Liabilities.
9.14.    Effective Date of Agreement. This Agreement shall be effective as of
the date hereof in accordance with Section 18-201(d) of the Act.
9.15.    Single Purpose Entity Covenants. Notwithstanding anything to the
contrary contained herein, for so long as that certain loan (the “Loan”) made by
AMERICAN NATIONAL INSURANCE COMPANY, a Texas insurance company, (together with
its successors and assigns, “Lender”) to the Company remains outstanding, in the
event of any conflict or inconsistency between the provisions contained in this
Section 9.15 and the other provisions of this Operating Agreement, the
provisions contained in this Section 9.15 shall control and govern. All
capitalized terms not defined herein shall have the respective meanings set
forth in that certain Deed of Trust, Security Agreement and Financing Statement
by and between the Company and Lender (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Security
Instrument”).
9.15.1.    The Company:
(a)    shall not engage in any business or activity, other than the ownership,
operation and maintenance of the Property and activities incidental thereto;
(b)    shall not acquire or own any assets other than fee or leasehold
interests, as applicable, in any of the Property as may be necessary for the
operation of the Mortgaged Property and shall conduct and operate its business
as presently conducted and operated;
(c)    shall preserve its existence and remain in good standing under the laws
of jurisdiction in which it is organized;
(d)    shall not merge or consolidate with any other natural person or entity;
(e)    except as a result of Permitted Transfers, shall not take any action to
dissolve, wind-up, terminate or liquidate in whole or in part; to sell, transfer
or otherwise dispose of all or substantially all of its assets; to change its
legal structure; or except for Permitted Transfers, transfer or permit the
direct or indirect

19

--------------------------------------------------------------------------------



transfer of any partnership, membership or other equity interests, as
applicable; or issue additional partnership, membership or other equity
interests, as applicable; or seek to accomplish any of the foregoing;
(f)    shall not: (i) file or consent to the filing of any petition, either
voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute; (ii) seek or consent to the
appointment of a receiver, liquidator or any similar official; or (iii) make an
assignment for the benefit of creditors or take any action in furtherance of the
foregoing;
(g)    shall not amend or restate its organizational or governing documents if
such change would modify the requirements set forth in this Section 9.15;
(h)    shall do all things necessary to observe organizational formalities and
will not take any actions in violation of or inconsistent with the terms and
provisions of this Operating Agreement or other applicable organizational
documents;
(i)    shall not own any subsidiary or make any investment in, any other Person;
(j)    shall not commingle its assets with the assets of any other Person and
shall hold all of its assets in its own name;
(k)    shall not incur any debt, secured or unsecured, direct or contingent
(including, without limitation, guaranteeing any obligation), other than the
Indebtedness and customary unsecured trade payables incurred in the ordinary
course of owning and operating the Property;
(l)    shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;
(m)    shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or affiliate of Grantor or any guarantor, or any
general partner, member, principal or affiliate thereof, upon terms and
conditions that are intrinsically fair, are in writing and substantially similar
to those that would be available on an arm’s-length basis with third parties;
(n)    shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;
(o)    shall not assume or guaranty the debts of any other Person, hold itself
out to be responsible for the debts of another Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;
(p)    shall not make any loans or advances to any other Person and shall not
acquire obligations or securities of its affiliates;
(q)    shall file its own tax returns separate from those of any other Person,
except to the extent that Grantor is treated as a “disregarded entity” or
investment trust for tax purposes and is not required to file tax returns under
applicable law, and pay any taxes required to be paid under applicable law;
(r)    shall hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
shall correct any known misunderstanding regarding its separate identity and
shall not identify itself or any of its affiliates as a division or part of the
other;

20

--------------------------------------------------------------------------------



(s)    shall allocate fairly and reasonably shared expenses (including, without
limitation, shared office space) and use separate stationery, invoices and
checks;
(t)    shall pay its own liabilities (including, without limitation, salaries of
its own employees) from its own funds; and
(u)    shall not acquire obligations or securities of its partners, members or
shareholders, as applicable.


9.15.2.    At all times at which the directors of the Company shall take, or
shall be required to take, any action in such capacity and until such time as
all obligations secured the Security Instrument have been paid in full, there
shall be at least one (1) Independent Director.
9.15.2.1    An “Independent Director” shall be means a director who is not at
the time of initial appointment and has not been at any time during the
preceding five (5) years: (a) a stockholder, director, officer, employee,
member, partner, investment adviser or manager of (i) the Company, (ii) any
constituent owner of the Company or (iii) a constituent owner or other affiliate
of Company or any constituent owner; (b) a customer, supplier or other person
who derives more than 2% of its purchases or revenues from its activities with
the Company or any affiliate of either of them; (c) a person or other entity
which has Control or is under common Control with any such stockholder,
director, officer, employee, member, partner, investment adviser, manager of the
Company or any constituent owner; (d) an attorney or counsel to such person or
entity mentioned in (a) above or (e) a member of the immediate family of any to
such person or entity mentioned in this subparagraph. (As used herein, the term
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.)
9.15.2.2    With the consent of the initial members of the Company, which
consent the initial members believe to be in the best interest of the initial
members and the Company, no Independent Director shall, with regard to any
action to be taken under or in connection with this Section, owe a fiduciary
duty or other obligation to the initial members nor to any successor member
(except as may specifically be required by the statutory law of any applicable
jurisdiction), and every member, including each successor member, shall consent
to the foregoing by virtue of such member’s purchase of an interest in the
Company, no further act or deed of any member being required to evidence such
consent. Instead, such director’s fiduciary duty and other obligations with
regard to such action under or in connection with this Section shall be owed to
the Company (including its creditors). In addition, no Independent Director may
be removed unless his or her successor has been elected.
9.15.2.3    Notwithstanding any other provision of this Agreement and any
provision of law that otherwise empowers the Company and so long as any
obligations secured by a Security Instrument remain outstanding and not
discharged in full, the Company shall not, without the consent of the
Independent Director, do any of the following:
9.15.2.3.1    engage in, seek, consent to or permit (A) any dissolution, winding
up, liquidation, consolidation or merger, or (B) any sale or other transfer of
all or substantially all of its assets or any sale of assets outside the
ordinary course of its business, except as permitted by the Loan Documents;

21

--------------------------------------------------------------------------------



9.15.2.3.2    (A) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceeding, institute any proceedings under any
applicable insolvency law or otherwise seek relief under any laws relating to
the relief from debts or the protection of debtors generally, file a bankruptcy
or insolvency petition or otherwise institute insolvency proceedings; (B) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the entity or a substantial
portion of its property; (C) make an assignment for the benefit of the creditors
of the entity; or (D) take any action in furtherance of any of the foregoing;
9.15.3.    Notwithstanding any provision hereof to the contrary, any
indemnification claim against the Company arising under this Agreement or the
laws of the state of organization of the Company shall be fully subordinate to
any obligations of the Company arising under the Security Instrument or any
other Loan Documents (as defined therein), and shall only constitute a claim
against the Company to the extent of, and shall be paid by the Company in
monthly installments only from, the excess of net operating income of the
Company for any month over all amounts then due under the Security Instrument
and the other Loan Documents.


Remainder of page left blank intentionally



22

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed, or caused this Agreement to be
executed, under seal, as of the date set forth hereinabove.
MEMBERS:
CPA: 17 LIMITED PARTNERSHIP, a Delaware limited partnership, its member
By:
CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland corporation,
its general partner
 
By:
/s/ Chad Edmonson
 
Name: Chad Edmonson
 
Title: Executive Director
 
 
 
 
Address:
 
c/o W.P. Carey Inc.
 
50 Rockefeller Plaza
 
New York, New York 10020

CPA: 18 LIMITED PARTNERSHIP, a Delaware limited partnership, its member
By:
CORPORATE PROPERTY ASSOCIATES 18 – GLOBAL INCORPORATED, a Maryland corporation,
its general partner
 
By:
/s/ Chad Edmonson
 
Name: Chad Edmonson
 
Title: Executive Director
 
 
 
 
Address:
 
c/o W.P. Carey Inc.
 
50 Rockefeller Plaza
 
New York, New York 10020





INDEPENDENT DIRECTOR:
/s/ Julia A. McCullough    
Name: Julia A. McCullough



--------------------------------------------------------------------------------


EXHIBIT A
TO
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
List of Members; Capital; and Percentages
Name, Address and Taxpayer
 
Cash Capital
 
 
I.D. Number of Member 
 
Contribution
 
Percentages
 
 
 
 
 
CPA:17 Limited Partnership
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Taxpayer ID # 26-1557565
 
$18,600,000
 
50%
 
 
 
 
 
CPA:18 Limited Partnership
c/o W. P. Carey Inc.
50 Rockefeller Plaza, 2nd Floor
New York, New York 10020
Taxpayer ID # 26-1557565
 
$18,600,000
 
50%




--------------------------------------------------------------------------------


EXHIBIT B
TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT
Copy of Certificate of Formation



